Citation Nr: 1227747	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  99-17 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a stomach disorder, to include as secondary to the service-connected PTSD.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran had active service from February 1946 to December 1948 and from September 1950 to March 1951.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 1998 and December 1999 rating decisions and has a very extensive procedural history.  In the October 1998 rating decision, the RO determined that new and material evidence had not been received to reopen a claim for service connection for a stomach disorder.  In this decision, the RO also denied a compensable rating for residuals of a tonsillectomy.  In the December 1999 rating decision, the RO granted service connection and a 30 percent rating for PTSD, effective July 31, 1998.  The Veteran provided testimony as to the PTSD rating claim at an RO hearing in September 2000.  

In a May 2001 decision, the Board, in pertinent part, denied the Veteran's claim for an initial rating higher than 30 percent for PTSD.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2002, the parties (the Veteran and the General Counsel) filed a joint motion and requested that the Board's decision be vacated and remanded.  The Court granted this motion in the same month.  

In a March 2003 decision, the Board, in pertinent part, again denied the Veteran's claim for an initial rating higher than 30 percent for PTSD.  The Veteran again appealed the Board's decision to the Court.  In July 2003, the parties filed a joint motion which requested that the Board's decision be vacated and remanded, and the Court granted this motion in the same month.  In March 2004, the Board remanded the issue of entitlement to an initial rating higher than 30 percent for PTSD for further development.  In a July 2004 rating decision, the RO increased the rating for the Veteran's service-connected PTSD to 50 percent, effective July 31, 1998.  

In a June 2006 decision, the Board granted an initial rating of 70 percent for PTSD, while remanding the issues of whether new and material evidence had been received to reopen a claim for service connection for a stomach disorder and entitlement to a compensable rating for postoperative residuals of a tonsillectomy.  In a July 2006 decision, the RO implemented the Board's decision and increased the rating for the Veteran's service-connected PTSD to 70 percent, effective July 31, 1998.  The Veteran then appealed the Board's decision, to the extent that it determined that an initial rating higher than 70 percent was not warranted, to the Court.  In October 2006, the parties filed a joint motion which requested that the Board's decision be vacated and remanded, and this motion was granted by the Court in the same month.  In July 2007, the Board remanded all the issues on appeal for further development.  

In a February 2008 rating decision, the RO granted the Veteran's claim of entitlement to a total disability rating based upon individual unemployability (TDIU), effective May 2, 2007.  The Veteran filed a notice of disagreement as to the issue of entitlement to an effective date earlier than May 2, 2007, for the award of the TDIU rating in April 2008, and a Statement of the Case was issued in February 2009.  The record does not reflect that a timely substantive appeal was submitted as to that issue.  Thus, in an August 2009 decision, the Board concluded that it did not have jurisdiction over that claim.  38 C.F.R. §§ 20.200, 20.202, 20.302 (2011).  

The Board further notes that, in a September 1999 VA Form 9, the Veteran requested a Travel Board hearing at the RO.  In January 2000, the RO notified the Veteran that he had been put on the list of persons wishing to appear at a Travel Board hearing.  The Veteran was notified that he could request a personal hearing at the RO, a Board videoconference hearing, a Board hearing in Washington, DC., or to not have a hearing.  The Veteran did not respond.  In a May 2000 statement, the Veteran's representative indicated that the Veteran desired a personal hearing at the RO.  As noted above, the Veteran was afforded a personal hearing at the RO in September 2000.  In the July 2007 Board remand, the Board requested that the RO contact the Veteran to determine his hearing preference, and based on his response, schedule the Veteran for a hearing, pursuant to 38 C.F.R. § 20.700 (2011).  In a September 2007 letter to the Veteran and his representative, the RO requested that the Veteran indicate which type of Board hearing he preferred.  The Veteran did not respond to the September 2007 letter.  Therefore, in an August 2009 decision, the Board concluded that the Veteran no longer desired a Travel Board hearing, or any hearing for that matter.  

In that same August 2009 decision, the RO denied the Veteran's claim for an initial rating in excess of 70 percent for PTSD but also reopened the claim for service connection for a stomach disorder.  

As to the PTSD rating claim, the parties again filed a joint motion for partial remand in May 2010.  The Court granted that motion in the same month.

In January 2011, the Board remanded the Veteran's claims for further development-including VA examinations.  The requested action was taken and the claims have since been returned to the Board for adjudication.  Of note, the Veteran's claim of entitlement to a compensable disability rating for residuals of a tonsillectomy were denied in this Board decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that further development is required prior to decision on the Veteran's claims of entitlement to service connection for a stomach disorder, and entitlement to an initial rating in excess of 70 percent for service-connected PTSD.  The Board most recently remanded the Veteran's claims in January 2011 and requested that the Veteran be afforded VA examinations regarding his service connection and increased rating claims.  

The remand specifically requested that the examiner address whether the Veteran exhibited total occupational and social impairment due to his PTSD at any time during the period on appeal.  The Board requested that the examiner review the Veteran's claims file prior to providing any opinion.  During the July 2011 VA examination, the examiner did not have the claims file available to him, and thus, provided an opinion without reviewing the relevant treatment records.  The examiner indicated that the Veteran did not "describe" any total occupational and social impairment with respect to his PTSD.  The examiner diagnosed the Veteran as has having chronic, moderate to severe PTSD, and assigned a Global Assessment of Functioning (GAF) score of 40.  Noted was the Veteran's "long-term unemployment/retirement."  Other than that, the examiner did not discuss the Veteran's PTSD history in detail, nor did he determine whether at any time on appeal the Veteran had total occupational and social impairment.  

In December 2011, after reviewing the Veteran's claims file, the July 2011 VA examiner provided an addendum opinion.  He indicated that he had no changes to make to his previous opinions/diagnoses.  The examiner further noted that there was no need for him to provide an estimate of the date and onset for total disability because he "did not find total occupational and social disability on [his] last exam."  

The Board finds that both the July 2011 VA examination report and the December 2011 addendum to be inadequate for deciding the Veteran's increased rating claim.  The Board requested that a VA examiner review the claims file and indicate whether the Veteran had total occupational and social impairment due to his PTSD during the timeframe on appeal (since 1998) and to identify the dates if possible.  This examiner, however, just noted that the Veteran did not describe any total occupational or social impairment, and in the addendum noted no current finding of the same.  The Board notes that the Veteran could have had periods since 1998 where he did experience total social and occupational impairment.  Thus, the examination and addendum did not adequately address the January 2011 remand directive.  

With respect to the stomach disorder claim, the Board also finds the April 2012 VA examination to be inadequate.  This was a records review examination, and as such, the Veteran was not present during the examination.  The examiner diagnosed the Veteran as having gastroesophageal reflux disease (GERD), Barrett's esophagus, history of ulcer disease, gastrointestinal bleeding, and history of diverticulosis of the colon.  The examiner essentially opined that these disabilities were not caused by the Veteran's service-connected PTSD, and he then described the pathological process of these diseases.  The opinions did not describe any relationship between the Veteran's PTSD and stomach disorders, but only described the medical process.  Further, the examiner opined that these disabilities were not aggravated or chronically worsened by his PTSD.  The examiner failed, however, to provide any rationale for these opinions other than the Veteran's gastrointestinal symptoms did not start for several years after being released from active duty.  The Board also finds this examination to be inadequate.  

Thus, the Board finds the originating agency did not substantially comply with the requirements of the Board's remand, and another remand is required at this point. See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board were not complied with, the Board itself errs in failing to ensure compliance).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, the Veteran's claims files should be forwarded to the April 2012 VA examiner, if available, for a supplemental opinion related to the claimed stomach disorder.  The examiner is asked to provide rationale, other than the distinct medical process of each gastrointestinal disability or the remoteness of his service and the diagnoses, for his opinions.  

If the April 2012 VA examiner is not available, the Veterans claims folders should be sent to a VA physician with the appropriate expertise to determine the etiology of the Veteran's claimed stomach disability.  

Based on a review of the claims folders, the physician should provide an opinion for as to whether it is at least as likely as not (50 percent or better probability) that any gastrointestinal disabilities during the period on appeal are etiologically related to the Veteran's active service OR was caused or chronically worsened by his service-connected PTSD. 

The physician should set forth the complete rationale for all opinions expressed and conclusions reached.

If physician determines that another examination is required before the requested opinions may be rendered, then the Veteran should be afforded such an examination.

3.  Then, the RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected PTSD for the entire timeframe on appeal.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The examiner should also provide an opinion concerning the impact of the Veteran's service-connected PTSD on his ability to work.

It is essential that the examiner ascertain whether the Veteran's PTSD was/is productive of total occupational impairment AND total social impairment at anytime during the appeal period (1998 to the present).  If this question is answered in the affirmative, the examiner should, based upon the Veteran's reported history and a review of the prior evidence of record, ascertain the approximate timeframe (i.e., the month and year) when total occupational and social impairment arose.  

The supporting rationale for all opinions expressed must be provided.

4.  The RO or the AMC should undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



